Exhibit 10.4

Employment Agreement

Agreement effective October 1, 2003, between MapInfo Corporation, One Global
View, Troy, New York 12180 ("MapInfo" or "Company"), and JOHN C. CAVALIER
("Cavalier").

1.     EMPLOYMENT AND TERM

 

1.1

Upon execution of this Employment Agreement (the "Agreement"), it is hereby
acknowledged that this agreement and any exhibits hereto, constitute the entire
understanding between the parties, and all previously executed employment
agreements, together with any addendums (including the agreement effective May
1, 2002) previously executed by both parties, are hereby null and void. No
waiver or modification of the terms hereof shall be valid unless in writing and
signed by both parties and only to the extent therein set forth.

 

1.2

MapInfo agrees to continue employment of Cavalier, and he agrees to serve as
MapInfo's Chairman, subject to his election to the Board of Directors.

 

1.3

Cavalier shall devote his best efforts to fulfilling his responsibilities to
MapInfo. He shall use his individual expertise to the extent possible for
effective profit operation of the company, as well as the growth of the
business, subject to the control, discretion and approval of the Board of
Directors. In the performance of his duties, he shall make his office in the
U.S. headquarters of MapInfo.

 

1.4

Term. The term of this Agreement shall begin on October 1, 2003, and continue
until December 31, 2006, unless terminated earlier pursuant to Section 5 below.

 

2.     COMPENSATION AND BENEFITS

 

2.1

The Company shall pay to Cavalier a base salary of not less than One Hundred
Eighty Thousand Dollars ($180,000.00) per annum, in accordance with the standard
payroll practices of the Company. During the term of the Agreement, Cavalier's
base salary may be adjusted as approved by the Company Board of Directors.

 

2.2

While he is employed, Cavalier will be eligible to earn incentive compensation
in accordance with the MapInfo Executive Incentive Compensation Program
(hereafter, "MEICP") based on the Company's and Cavalier's performance during
each fiscal year as follows:

 

 

2.2.1

An additional Sixty-Nine Percent (69%) of Cavalier's annual base salary may be
earned per MapInfo's fiscal year (October 1 through September 30), for achieving
targeted Company objectives and up to One Hundred Forty Percent (140%) of base
salary will be earned for achieving above targeted objectives as outlined each
fiscal year in Cavalier's approved MEICP. The incentive compensation will be
paid in accordance with the schedule which MapInfo publishes each fiscal year;
and

 

 

2.2.2

Cavalier's annual incentive compensation target may be increased from time to
time in accordance with the normal business practices of the Company.

 

2.3

The Company shall reimburse Cavalier for all reasonable out-of-pocket expenses
incurred in connection with the performance of his duties hereunder, payable in
accordance with the standard expense account procedures of MapInfo.

 

2.4

Cavalier shall be entitled to participate on the same basis, subject to the same
qualifications, as other employees of the Company in any disability, pension,
life insurance, health insurance, hospitalization and other fringe benefit plans
in effect with respect to other employees of the Company, in accordance with the
written terms of said plans which shall be controlling.

 

2.5

The Company shall purchase such additional medical, disability, life insurance
and/or other fringe benefit programs of Cavalier's choosing up to a maximum
amount of Forty Thousand Dollars ($40,000.00) per annum. Additionally, the
Company requires, and shall pay all expenses of, an annual physical for Cavalier
at the Mayo Clinic, to the extent such expenses are not covered by the Company's
existing health insurance plan. The income tax implications of all of this
compensation shall be the responsibility of Cavalier.

 

2.6

If, during the term of this Agreement, Cavalier has or would have completed a
minimum of ten (10) years' service with MapInfo and resigns or is terminated by
MapInfo without cause or MapInfo gives notice not to renew the Agreement,
Cavalier may continue his existing healthcare insurance coverage (which will
include medical and dental) subject to the conditions set forth below:

 

 

2.6.1

If Cavalier elects continued healthcare insurance coverage, he shall in writing
notify MapInfo of his selection within sixty (60) continuous days of the
effective date of his termination.

 

 

2.6.2

If Cavalier elects continued healthcare insurance coverage, Cavalier's cost for
such coverage will be equal to the lesser of (i) 30% of the applicable COBRA
premium charged for similar coverage or (ii) 100% of the cost charged to active
employees for similar coverage; provided, however, in no event will Cavalier's
cost for such coverage be greater than 50% of the total employer/employee cost
for such coverage.

 

 

2.6.3

In the event that Cavalier's participation in any such plan, program, or
arrangement of the Company or successor company is prohibited, the Company or
successor company will arrange to provide Cavalier with benefits substantially
similar to those which Cavalier would have been entitled to receive under such
plan, program, or arrangement, for the same period that MapInfo or the successor
company provides healthcare insurance benefits to active employees.

 

2.7

At the expiration of this Agreement (December 31, 2006), the Agreement will
automatically extend for a period of one year, unless a party gives timely
notice of non-renewal as stated below. If a party intends not to renew this
Agreement upon its expiration, that party will give the other party one year's
advance written notice (by December 31, 2005). If either the Company or Cavalier
decides not to renew the employment relationship, Cavalier shall be paid as
severance pay an amount equal to his highest annual remuneration (consisting of
base salary and actual incentive compensation) achieved during the immediate
preceding five (5) years. Receipt of this severance payment shall be contingent
upon Cavalier's execution of a General Release substantially in the format
attached hereto as Exhibit "A."

 

3.     INTELLECTUAL PROPERTY, CONFIDENTIAL INFORMATION AND NON-COMPETITION


Cavalier reaffirms his previously executed attached Employee Intellectual
Property, Confidential Information and Non-Competition Agreement.

4.     IRREPARABLE INJURY

 

4.1

Both parties hereto recognize that the services to be rendered by Cavalier
during the term of his employment are special, unique and of extraordinary
character, and Cavalier acknowledges that any violation by him of Section 3 of
this Agreement may cause the Company irreparable injury.

 

4.2

In the event of a breach or threatened breach by Cavalier of the provisions of
said Section 3, MapInfo shall be entitled to an injunction restraining Cavalier
from violating the terms thereof, and from providing any confidential
information to any person, firm, corporation, association or other entity,
whether or not Cavalier is then employed by, or an officer, director, or owner
thereof.

 

4.3

Nothing herein shall be construed as prohibiting the Company from pursuing any
other remedies available to it for such breach or threatened breach, including
recovery of damages from Cavalier.

 

5.     EARLY TERMINATION

Definitions for purposes of this Agreement:

"Cause

" shall be defined and limited to (i) the willful and continued failure by
Cavalier to substantially perform his duties hereunder (other than any such
failure resulting from Cavalier's incapacity due to physical or mental illness),
or (ii) conviction for any crime other than simple offenses or traffic offenses;
(iii) breach of Cavalier's fiduciary responsibilities to the Company; (iv)
conduct reflecting moral turpitude; (v) commission of fraud, embezzlement, theft
or misappropriation of company funds or property, or gross misconduct in
Cavalier's dealings with or on behalf of the Company; (vi) violation of federal
securities laws; and/or (vii) breach of any duty of confidentiality owed the
Company.



"Change in Control of the Company"

shall mean an acquisition (directly or indirectly) resulting in more than 50% of
the Company's voting stock or assets being acquired by one or more entities that
thereby gain management control of the Company. This section shall govern in
case of any conflict between the wording of this Agreement and the wording of
the plan under which any stock options were granted to Cavalier.



"Good Reason"

shall mean a failure by the Company to comply with any material provision of
this Agreement which has not been cured within ten (10) days after Cavalier has
given written notice of such noncompliance to the Company.



"Notice of Termination"

shall mean a written notice to the other party that Cavalier is terminating or
to be terminated for one of the reasons set forth in this Agreement.



 

5.1

Cavalier's employment hereunder may be terminated prior to the Contract
Expiration Date under any one of the following circumstances:

 

 

5.1.1

the death of Cavalier;

 

 

5.1.2

if the shareholders fail to elect Cavalier to the Board of Directors of MapInfo
or the Board of Directors fails to elect Cavalier as Chairman of the Board;

 

 

5.1.3

a mental, physical or other disability or condition of Cavalier which renders
him incapable of performing his obligations under this Agreement for a period of
three (3) consecutive months;

 

 

5.1.4

by Cavalier for either (i) Good Reason or (ii) a Change in Control of the
Company;

 

 

5.1.5

by the Company for Cause.

 

5.2

Any termination of Cavalier's employment by the Company or by Cavalier shall be
communicated by written Notice of Termination to the other party hereto.

 

5.3

"Date of Termination

" shall mean:

 

 

5.3.1

if Cavalier's employment is terminated by his death, the date of his death;

 

 

5.3.2

if Cavalier's employment is terminated by reason of the event specified in
subsection 5.1.3. above, sixty (60) days after Notice of Termination is given
(provided that Cavalier shall not have returned to the performance of his duties
on a full-time basis during such sixty (60) day period);

 

 

5.3.3

if Cavalier's employment is terminated for Cause pursuant to subsection 5.1.5.
above, the date the Notice of Termination is given or later, if so specified in
such Notice of Termination; and

 

 

5.3.4

if Cavalier's employment is terminated for any other reason, the date on which a
Notice of Termination is given.

 

5.4

If within thirty (30) days after any Notice of Termination is given, the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Date of Termination shall be the date
fixed, either by arbitration award or by a final judgment, order or decree of a
court of competent jurisdiction.

 

6.     COMPENSATION UPON EARLY TERMINATION OR DISABILITY

 

6.1

During any period that Cavalier fails to perform his duties hereunder as a
result of incapacity due to physical or mental illness ("disability period"),
Cavalier shall continue to receive his base salary and incentive compensation at
the rate then in effect for such period until his employment is terminated
pursuant to 5.1.3 above, provided that payments so made to Cavalier during the
disability period shall be reduced by the sum of the amounts, if any, payable to
Cavalier at or prior to the time of any such payment under disability benefit
plans of the Company and which were not previously applied to reduce any such
payment.

 

6.2

If the shareholders fail to elect Cavalier to the Board of Directors of MapInfo
or the Board of Directors fails to elect Cavalier as Chairman of the Board,
MapInfo will pay Cavalier his base salary for the remainder of the Term under
this Agreement. If, however, the termination of employment occurs within the
last twelve (12) months of the Term, the provisions of Section 2.7 regarding
severance pay will also apply.

 

6.3

If Cavalier's employment is terminated by his death, the Company shall have no
further payment obligations to Cavalier other than those arising from his
employment prior to his death.

 

6.4

If Cavalier's employment shall be terminated for Cause, the Company shall pay
Cavalier his full base salary plus any incentive compensation earned through the
Date of Termination at the rate in effect at the time Notice of Termination is
given. Thereafter, the Company shall have no further obligations to Cavalier
under this Agreement.

 

6.5

If Cavalier terminates his employment by resigning, the Company shall pay
Cavalier as severance pay an amount equal to his base salary for a period of six
(6) months at the rate in effect when the notice of resignation is given
provided Cavalier executes a General Release substantially in the format of the
document attached hereto as Exhibit "A."

 

6.6

If Cavalier's employment shall be terminated for Good Reason as specified in
Section 5.1.4(i) above, then:

 

 

6.6.1

MapInfo will pay Cavalier as severance a lump-sum payment equivalent to his
actual highest annual base salary plus incentive compensation achieved during
the immediate past five-year period;

 

 

6.6.2

the Company shall continue Cavalier's health and dental insurance coverage for
the one year period following the Date of Termination on the same terms as
provided to other MapInfo employees.; and

 

 

6.6.3

Provision of the above severance payments and benefits shall be contingent upon
Cavalier's execution of a General Release substantially in the format of the
document attached hereto as Exhibit "A."

 

6.7

Upon any change in control of the Company, where Cavalier is not the surviving
Chairman, or is offered a position not acceptable to him, then, at his option,
his employment shall terminate upon such change in control, and:

 

 

6.7.1

the controlling company shall pay Cavalier as severance a lump-sum payment
equivalent to his highest two-years' base salary plus actual incentive
compensation achieved during the immediate past five-year period;

 

 

6.7.2

the company shall continue Cavalier's health and dental insurance coverage for
two (2) years on the same terms as provided to other company employees; and

 

 

6.7.3

provision of the above severance payments and benefits shall be contingent upon
Cavalier's execution of a General Release substantially in the format of the
document attached hereto as Exhibit "A.".

 

6.8

 

Upon any change in control of MapInfo, all unexpired and unvested options of
Cavalier to purchase common stock of MapInfo Corporation shall immediately vest
as of the date of such change in control, for such period of time and upon such
terms as are provided in the plan under which the options were granted.

 

7.     NOTICES


All communications and notices hereunder shall be in writing and either
personally delivered or mailed to the party at the address set forth in the
records of the company. Notices to MapInfo shall be addressed to the attention
of the Board of Directors of MapInfo Corporation, with a copy to the President
and CEO of MapInfo Corporation.

8.     SUCCESSORS

 

8.1

Under this Agreement, any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all, or substantially all, of the
Company's business and/or assets, will be required to expressly assume and agree
to comply with this Agreement in the same manner and to the same extent that the
Company would be required to comply as if no such succession had taken place.
Failure of the Company (or any successor to its business and/or assets) to
obtain such agreement prior to the effectiveness of any such succession shall,
at Cavalier's option to treat it as such, be a breach of this Agreement, except
for the purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination.

 

8.2

This Agreement shall be binding upon and inure to the benefit of the parties
hereto, their respective heirs, administrators, executors, personal
representatives, successors and assigns; provided, however, that except as
provided in this Section 9, this Agreement may not be assigned by either of the
parties hereto. If Cavalier should die while any amounts would still be payable
to him, all such amounts earned, unless otherwise provided herein, shall be paid
in accordance with the terms of this Agreement to Cavalier's designee or, if
there be no such designee, to Cavalier's estate.



9.     ARBITRATION

 

9.1

Except as otherwise provided in Section 4 above, any dispute or claim relating
to or arising out of employment with the Company, whether based on contract
(including the interpretation of this Agreement), tort, alleged discrimination
or harassment under any federal (including the Age Discrimination in Employment
Act of 1967), state or local law, alleged whistleblowing, alleged retaliation or
otherwise, but not including statutory claims of workplace injury and workers
compensation, shall be referred to final and binding arbitration in accordance
with the applicable National Rules for the Resolution of Employment Disputes of
the American Arbitration Association ("AAA") in effect at the time the claim or
dispute arose. The AAA Rules can be accessed on the Internet at www.adr.org.

 

9.2

A party who wants to refer a dispute or claim to arbitration will file a notice
to arbitrate with the AAA and simultaneously send a copy of the notice to the
other party.

 

9.3

MapInfo will pay the AAA filing fee. The parties will jointly and in equal
shares pay the arbitrator's fees.

 

9.4

The parties will mutually agree on an arbitrator within fourteen (14) days of
the filing of the notice to arbitrate with the AAA. If the parties fail to agree
on an arbitrator, an arbitrator will be selected from the list of arbitrators
provided by the AAA and in accordance with the AAA's arbitrator-selection rules
and procedures.

 

9.5

The arbitrator will permit each party such discovery as the arbitrator deems
appropriate in the circumstances of the claims. In exercising his or her
discretion regarding discovery, the arbitrator will be guided by the Federal
Rules of Procedure as applied and interpreted by the federal courts in the
Second Circuit.

 

9.6

The arbitration hearing will be held in the Albany metropolitan area (which
includes MapInfo's corporate office located in Troy. New York, if the parties so
agree).

 

9.7

The arbitrator shall have the authority to determine the dispute or claim, and
may grant any relief authorized by law or as the arbitrator deems just and
equitable.

 

9.8

The arbitrator will issue within twenty-one (21) days of the arbitration hearing
a written determination and award which will set forth the arbitrator's findings
of fact and conclusions of law in support of the determination and award.

 

9.9

The parties will accept the arbitrator's determination and award as final and
binding.

 

9.10

Any claim or dispute subject to arbitration shall be deemed waived, and shall be
forever barred, if a notice to arbitrate is not filed with the AAA within six
(6) months of the date the claim or dispute first arose.

 

9.11

Cavalier confirms that he has had up to twenty-one (21) days to consider this
waiver of his right to a trial and the courts of the U.S. and also has been
informed of his right to revoke this waiver within seven (7) days of executing
this Agreement. Cavalier further confirms he has agreed to this waiver freely
and voluntarily.


10     GOVERNING LAW AND FORUM


This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to the choice of law provisions thereof.
The parties herein consent to the exclusive jurisdiction of the New York State
Supreme Court, County of Rensselaer, or the United States District Court for the
Northern District of New York, as may be applicable, for any disputes and claims
arising under Sections 3 or 4 above that are not subject to arbitration under
this Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date and year first above written.

 

 

MAPINFO CORPORATION

/s/ John C. Cavalier                                      


JOHN C. CAVALIER
Date:

/s/ Mark Cattini                                                  


MARK CATTINI
President and Chief Executive Officer
(duly authorized)
Date:

 

Exhibit A

SEPARATION AGREEMENT

RELEASE AND WAIVER OF CLAIMS

This Separation Agreement (the "Agreement"), effective as of [date] by and
between [name] (hereafter "you" or "your"), currently residing at [address] and
MapInfo Corporation, a Delaware corporation with principal offices at One Global
View, Troy, New York 12180-8399, its subsidiaries or affiliated entities
(hereafter "MapInfo") is made to evidence the following:

CESSATION OF EMPLOYMENT -

Effective
[date]
your employment with MapInfo will end. This Agreement will evidence your
acceptance of the following payment terms and package in final settlement of all
matters of any kind, and set forth the obligations of both MapInfo and you.
[Date]
is your last day of employment for purposes of determining the period in which
your vested stock options may be exercised by you in accordance with stock
option agreements entered into when your options were awarded.



FINAL COMPENSATION AND BENEFITS

- MapInfo and you agree that, in consideration of your agreement to, and ongoing
compliance with, the express terms and conditions of this Separation Agreement,
Release and Waiver of Claims (the "Agreement"), MapInfo will pay or provide you:



     2.1     A lumpsum amount equivalent to your regular monthly base salary,
which we record and agree is [amount in words] $_____.00 (or annualized as
$_____.00) for a period of [months]. This payment will be subject to withholding
and will be paid by [insert date].

     2.2     An amount of [amount in words] $_____.00 as incentive compensation
for the period [insert]. This amount will be subject to withholding, and will be
paid in four equal installments at the same time as MapInfo's pays quarterly
incentive pay to other executives in accordance with the schedule of payment
determined for this period.

     2.3     The monthly premiums of your medical and/or dental benefits under
the current group plan for a period of twelve (12) months after your last day of
employment provided you do not revoke this Agreement. The continuation of your
medical and dental insurance benefits will count towards your entitlement to
continued medical benefits under COBRA.

     2.4     After the expiration of the period stated in paragraph 2.3 above,
your healthcare insurance coverage will be continued, provided you had or would
have completed a minimum of ten (10) years of service with MapInfo during the
term of this Agreement and you elect to do so within sixty (60) continuous days
of the date your employment terminates. Your cost for coverage will be equal to
the lesser of (i) 30% of the applicable COBRA premium charged for similar
coverage or (ii) 110% of the cost charged to active employees for similar
coverage; provided, however, in no event will your cost for such coverage be
greater than 50% of the total employer/employee cost for such coverage. In the
event that your participation in any such plan, program, or arrangement of
MapInfo or successor company is prohibited, MapInfo or successor company will
arrange to provide you with benefits substantially similar to those which you
would have been entitled to receive under such plan, program, or arrangement,
for the same period that MapInfo or the successor company provides healthcare
insurance benefits to active employees.

     2.5     The above lumpsum payments and benefits will be made provided you
have not revoked this Agreement.

SUFFICIENT CONSIDERATION

- You agree that you would not have been entitled to the above payment(s) and
benefits, either individually or separately, but for your executing this
Agreement, and that such payments or benefits constitute sufficient
consideration for this Agreement and General Release.



RETURN OF WORK PAPERS; CONFIDENTIALITY AND NON-COMPETITION; AND
NON-DISPARAGEMENT

     4.1     You represent and warrant that you will, immediately upon
termination of employment deliver to MapInfo all documents, equipment, keys,
identification badge, financial reports, financial analyses, programs,
processes, items and data of any nature pertaining to your work with the
MapInfo, and any other materials or documents that may constitute MapInfo's
property including its Confidential Information. You further agree to forward to
MapInfo thereafter any additional MapInfo property and/or Confidential
Information that is identified and by you and in your control possession.

     4.2     During the course of your employment, it is agreed that you learned
or became aware of trade secrets and other confidential information concerning
MapInfo business. You agree not to publish, disclose or use any trade secrets or
confidential information regarding MapInfo. For purposes of this provision,
"Confidential Information" shall include: trade secrets including but not
limited to information about sales, financial reports, customers and customer
lists, prices, accounting and reporting matters, sales and marketing plans,
promotions and ideas; and opinions and background information about directors,
executives, and other MapInfo personnel.

     4.3     You and MapInfo mutually covenant and agree not to hereafter engage
in conduct that involves the making or publishing of written or oral
statements/remarks, (including, without limitation, the repetition or
distribution of derogatory rumors, allegations, negative reports or comments)
which are disparaging, deleterious or damaging to the integrity, reputation or
good will of the other party, including its management, or of any individual
executive, director, manager or associate thereof. This provision covers
statements and comments made on the Internet media (including, but not limited
to web pages, e-mail and or "chat rooms"), newspapers, radio, television, cable
and satellite programs. You further understand and acknowledge that you shall be
liable in damages for your breach of this provision, and because actual damages
may be difficult to ascertain, you further agree that you shall be individually
liable for liquidated damages, not as a penalty, in the amount of Ten Thousand
Dollars and No Cents ($10,000) for each future publication and/or breach of this
Non-Disparagement Clause on your part.

     4.4      For a period of one year after the date you employment terminates
under this Agreement, and in exchange for the payments and benefits provided to
you under paragraph 2 hereof, you shall not work for, consult with or directly
or indirectly perform any services relating to aCRM, GIS or LBS, or for any
other business in which MapInfo is or may become involved during my period of
employment with MapInfo, for Competitors of MapInfo (including their successors,
assigns, present or future subsidiaries, and organizations controlled by,
controlling or under common control with them). "Competitors" of MapInfo are any
entities that are engaged in aCRM, GIS or LBS or any other business in which
MapInfo may become involved. Competitors of MapInfo include, but are not limited
to, the following:

               Environmental Systems Research Institute, Inc. (ESRI); Autodesk,
Inc.; Intergraph Corporation; Microsoft Corporation; Acxiom Corporation; VNU;
Tele Atlas N.V.; Webraska Mobile Technologies; SignalSoft Corporation; Intrado,
Inc. General 5 Data Modeling and Statistical Analysis Inc.; and Kivera, Inc.
[this list will be modified or expanded to be current as of the date of
executing this Release]

          For the purposes of this provision:

               The term "aCRM" means Analytical Customer Relationship Management
which is computer software, data and methodologies that enable enterprises to
perform analysis, manage customer relationships and/or improve operational
efficiencies by combining demographic data with location-based information,
including, but not limited to, store, customer and competitor locations;

               The term "GIS" means Geographic Information Services which is
computer software and data and methodologies involving the storage and
manipulation of electronic maps and related data and the output therefro; and.

               The term "LBS" means Location-Based Services which is computer
software and data and methodologies that store, use and manipulate information
relating to the location of an electronic or other information device.

     4.5     In consideration of the Compensation, you shall not, for a period
of one year of this Agreement, directly or indirectly, solicit for employment
with either yourself or a third party, any MapInfo employee employed by MapInfo
as of [insert date].

GENERAL RELEASE AND FULL SATISFACTION OF CLAIMS

     

5.1     You knowingly and voluntarily release and forever discharge MapInfo, and
any and all of its subsidiaries or related entities, as well as its directors,
officers, agents, employees and their successors and assigns (collectively
"MapInfo"), of and from any and all claims, known and unknown, which you
(including, but not limited to any legal representative or other with legal
right to pursue your claims) have or may have against MapInfo as of the date of
execution of this Separation Agreement and Release, including, but not limited
to, any claim for breach of or other payment(s) or benefit(s) under the
Employment Agreement between you and MapInfo [insert date of current employment
contract], and/or any alleged violation of: Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; Sections 1981 through 1988 of Title 42 of
the United States Code; the Employee Retirement Income Security Act of 1974; the
Americans with Disabilities Act of 1990; the Age Discrimination in Employment
Act of 1967; the Family and Medical Leave Act of 1993; the New York State Human
Rights Law, and any other local, county or municipal human rights or employment
discrimination law, tort (whether intentional, negligent, or otherwise), or any
claim for damages, costs, fees, or other expenses including attorneys' fees
incurred in these matters, including legal fees to review and advise you
regarding this Agreement. This release does not cover any claims relating to the
enforcement by you of the conditions and terms contained in this Agreement.



     5.2     You agree to accept this Agreement in full and complete
satisfaction of all compensation (base salary, incentive compensation, stock
options, severance, vacation, sick pay, etc.), and all claims and other causes
of action of any kind whatsoever against MapInfo (as defined in 4.1) arising up
to and including the termination of your employment, except those relating to or
based upon MapInfo's performance under this Agreement. Further, you agree that
you shall indemnify, defend and hold MapInfo harmless from and against any and
all claims, damages and expenses (including reasonable attorneys' fees) for any
breach by you or anyone acting on your behalf, of this Section 4 release or any
other of your obligations under this Agreement.

          

          YOU UNDERSTAND THAT THIS IS A TOTAL AND COMPLETE WAIVER AND RELEASE OF
ALL CLAIMS (NOT RELATED TO MAPINFO'S BREACH OF THIS AGREEMENT) THAT YOU HAVE OR
MAY HAVE AGAINST MAPINFO.

     5.3     MapInfo hereby agrees to waive, and not to sue or otherwise pursue
in any court or other forum, any and all alleged causes of action, claims or
rights, administrative action or proceeding of any kind against you, including
any claims arising out of your employment or the termination of your employment,
except those based upon or relating to the enforcement of your performance of
the terms and conditions contained in this Agreement. However, this shall not
apply to any matter of which MapInfo has no present knowledge. MapInfo may
withhold payments granted hereunder if you are in breach of the terms, covenants
or conditions contained in this Agreement.

6.     OTHER PROVISIONS

     6.1     Unless you direct otherwise, in response to any reference inquiries
MapInfo will only release dates of employment and positions held, such
references to be directed to MapInfo's Group Vice President of Human Resources,
[insert name]. If you do request in writing that we provide a written reference
or recommendation beyond the information mentioned above, be advised that it is
MapInfo's policy that this would need to be approved by the Group Vice President
of Human Resources prior to being released to anyone.

     6.2     You agree not to seek employment with MapInfo at any time in the
future unless MapInfo and you mutually agree that it would be mutually
beneficial.

     6.3     This Agreement shall be binding upon and inure to the benefit of
MapInfo (including its directors, officers and employees) and you as applicable,
its and your heirs, executors, assigns and administrators.

6.4     This Agreement shall be governed by and construed in accordance with the
laws of the State of New York. It is hereby agreed that Supreme Court Rensselaer
or Albany County, or Federal District Court Northern District of New York, shall
be the proper and sole jurisdictions for resolution of any disagreements
regarding any of the terms and conditions contained herein.

6.5     The waiver of either party of a breach of any provision of this
Agreement shall not operate as or be construed as a waiver of any subsequent
breach.

     6.6     This document contains the entire agreement by MapInfo and you
regarding your remaining employment and termination of employment, and
constitutes the sole and complete understanding and obligations of MapInfo to
you. This Agreement further replaces any and all previously executed employment
agreements between you and MapInfo, which agreements will become null and void
on the effective date of this Agreement.

7.     YOUR RIGHTS

     7.1     Time to Consider. YOU HAVE 21 DAYS FROM YOUR RECEIPT OF THIS
AGREEMENT TO CONSIDER THIS OFFER. THE PARTIES AGREE THAT ANY CHANGES TO THIS
OFFERED AGREEMENT WILL NOT RESTART THE 21-DAY PERIOD.

     7.2     Right to Revoke.     AFTER SIGNING THIS AGREEMENT, YOU MAY REVOKE
IT WITHIN 7 DAYS OF THE DATE YOU EXECUTED, SUCH REVOCATION TO BE IN WRITING SENT
VIA CERTIFIED MAIL, POST MARKED BY THE 7TH DAY AND ADDRESSED TO [INSERT NAME] AT
MAPINFO CORPORATION, ONE GLOBAL VIEW, TROY, NEW YORK 12180.

     7.3     Advice of Counsel.     MAPINFO HAS ADVISED YOU OF YOUR RIGHT TO
OBTAIN THE ADVICE OF LEGAL COUNSEL BEFORE SIGNING THIS AGREEMENT, AND YOU
REPRESENT TO MAPINFO THAT YOU HAVE EITHER OBTAINED SUCH ADVICE OR WILLINGLY
DECIDED AGAINST ENGAGING COUNSEL.

 

IN WITNESS OF the foregoing, the undersigned have executed this Agreement in
duplicate originals effective as of the date first set forth above.

THIS IS AN AGREEMENT FOR RELEASE AND WAIVER OF CLAIMS.

     MAPINFO CORPORATION                    

 

By: _           _________________________________

[Name of duly authorized executive]               [Name of executive employee]

[Job title of duly authorized
executive]               Dated:___________________________

Dated:_____________________________

 

WITNESSED BY:                              WITNESSED BY:

 

___________________________________               _________________________________

DATED: ___________________________               DATED:
_________________________

 